Exhibit 99.1 IN THE UNITED STATES BANKRUPTCY COURT WESTERN DISTRICT OF TEXAS AUSTIN DIVISION IN RE: VALENCE TECHNOLOGY, INC., Debtor. § Chapter 11 CASE NO. 12-11580-CAG CHAPTER 11 PLAN OF REORGANIZATION Streusand, Landon & Ozburn, LLP Sabrina L. Streusand Christopher J. Ozburn Seth E. Meisel 811 Barton Springs Road Suite 811 Austin, Texas 78704 (512) 236-9900 Attorneys for the Debtor and Debtor-in-Possession Dated: August 21, 2013 Table of Contents ARTICLE I DEFINITIONS 1 Section 1.1 Definitions 1 ARTICLE II TREATMENT OF ADMINISTRATIVE EXPENSES AND PRIORITY TAX CLAIMS 9 Section 2.1 Administrative Expenses. 9 Section 2.2 Priority Tax Claims 10 ARTICLE III CLASSIFICATION OF CLAIMS AND EQUITY INTERESTS 10 Section 3.1 Classification under Plan. 10 ARTICLE IV TREATMENT OF CLAIMS AND EQUITY INTERESTS 11 Section 4.1 Class 1 – Priority Non-Tax Claims 11 Section 4.2 Class 2 – Secured Tax Claims 11 Section 4.3 Class 3 – DIP Claim 12 Section 4.4 Class 4 – Pre-petition Secured Lender Claim 12 Section 4.5 Class 5 – Other Secured Claims 13 Section 4.6 Class 6 – Cure Claim of Lishen 13 Section 4.7 Class 7 – Convenience Claims 14 Section 4.8 Class 8 – General Unsecured Claims 14 Section 4.9 Class 9 – Unsecured Claim of Carl Warden 14 Section 4.10 Class 10 – Preferred Stockholder Claims 14 Section 4.11 Class 11 – Equity Interests in the Debtor 15 ARTICLE V MEANS FOR IMPLEMENTATION OF THIS PLAN 15 Section 5.1 Cancellation of Debtor’s Securities and Instruments. 15 Section 5.2 Cancellation of Other Obligations of the Debtor. 15 Section 5.3 Exit Financing. 15 Section 5.4 Sources of Cash for Plan Distributions. 16 Section 5.5 Authorization and Issuance of New Valence Stock 16 Section 5.6 Vesting of Assets in the Reorganized Debtor. 17 Section 5.7 Ownership of Non-Debtor Subsidiaries. 17 Section 5.8 Exemption from Certain Transfer Taxes and Recording Fees. 17 Section 5.9 Exemption from Securities Registration Requirements. 17 Section 5.10 Further Assurances. 18 ARTICLE VI ACCEPTANCE OR REJECTION OF THIS PLAN 18 Section 6.1 Class Acceptance Requirements 18 Section 6.2 Consensual and Nonconsensual Confirmation 18 ARTICLE VII CORPORATE GOVERANCE AND MANAGEMENT 18 Section 7.1 Certificate of Incorporation and Bylaws. 18 Section 7.2 Directors and Officers of the Reorganized Debtor. 19 Section 7.3 Board of Directors. 19 Section 7.4 Officers of the Reorganized Debtor. 19 Section 7.5 Corporate Action. 19 Section 7.6 Continuing Corporate Existence. 19 ARTICLE VIII NO SUBSTANTIVE CONSOLIDATION 20 ii Section 8.1 No Substantive Consolidation. 20 ARTICLE IX DISBURSEMENTS UNDER THIS PLAN 20 Section 9.1 Disbursements Under this Plan 20 Section 9.2 Post-Petition Interest. 21 Section 9.3 Withholding and Reporting Requirements. 22 Section 9.4 Disputed Claims 22 Section 9.5 Resolution of Disputed Claims 23 Section 9.6 No Distributions Pending Allowance. 23 Section 9.7 Distributions After Allowance. 23 Section 9.8 No Distribution in Respect of Disallowed Claims 23 Section 9.9 Late-Filed Claims 23 ARTICLE X EXECUTORY CONTRACTS AND UNEXPIRED LEASES 23 Section 10.1 Treatment 23 Section 10.2 Confirmation Order. 24 Section 10.3 Inclusiveness. 24 Section 10.4 Cure of Defaults. 24 Section 10.5 Rejection Damages Claims. 25 Section 10.6 Insurance Policies. 25 ARTICLE XI INTERCOMPANY CLAIMS 26 Section 11.1 Treatment. 26 ARTICLE XII CONDITIONS PRECEDENT TO EFFECTIVE DATE 26 Section 12.1 Conditions Precedent to Effectiveness 26 Section 12.2 Effect of Failure of Conditions to Effective Date 27 ARTICLE XIII EFFECT OF CONFIRMATION 27 Section 13.1 Vesting of Assets. 27 Section 13.2 Compromise of Controversies 28 Section 13.3 Termination of Use of Funds Under Final Cash Collateral Order and Borrowing Under Final DIP Order. 28 Section 13.4 Dissolution of Creditors’ Committee. 28 Section 13.5 Binding Effect. 28 Section 13.6 Discharge. 28 Section 13.7 Injunction. 29 Section 13.8 Indemnification Obligations. 29 Section 13.9 Exculpation. 29 Section 13.10 Releases. 30 Section 13.11 Final Decree 31 ARTICLE XIV PREFERENCE AVOIDANCE ACTIONS 31 Section 14.1 Preference Claims. 31 ARTICLE XV RETENTION OF JURISDICTION 31 Section 15.1 Retention of Jurisdiction. 31 ARTICLE XVI MISCELLANEOUS PROVISIONS 32 Section 16.1 Plan Supplement. 32 Section 16.2 Modification of Plan. 33 Section 16.3 Payment of Statutory Fees 33 Section 16.4 Withdrawal or Revocation of Plan. 33 Section 16.5 Tax-Exempt Status 33 iii Section 16.6 Expedited Determination of Post-petition Taxes. 33 Section 16.7 Severability. 33 Section 16.8 Governing Law 33 Section 16.9 Courts of Competent Jurisdiction. 34 Section 16.10 Headings. 34 Section 16.11 Exhibits/Schedules. 34 Section 16.12 Plan Controls Disclosure Statement: Confirmation Order Controls Plan. 34 Section 16.13 Successors and Assigns. 34 Section 16.14 Notices. 34 iv INTRODUCTION Valence Technology, Inc., as debtor and debtor-in-possession (the “ Debtor ”), proposes the following chapter 11 plan of reorganization (the “ Plan ”) pursuant to section 1121(a) of the United States Bankruptcy Code (the “ Bankruptcy Code ”). All capitalized terms used in this Plan are defined either in section 101 of the Bankruptcy Code, in Article I below, or in the body of this Plan. ARTICLE I DEFINITIONS Section 1.1Definitions. As used in this Plan, the following terms shall have the respective meanings specified below: “ Administrative Expense ” means any right to payment constituting a cost or expense of administration of any of the Chapter 11 Case under section 503(b) and 507(a)(2) of the Bankruptcy Code, including, without limitation, any actual and necessary costs and expenses of preserving the estate of the Debtor, any actual and necessary costs and expenses of operating the business of the Debtor, any indebtedness or obligations incurred or assumed by the Debtor in connection with the conduct of its business, amounts owed to vendors providing goods and services to the Debtor during the Chapter 11 Case, Post Petition Intercompany Claims, and tax obligations incurred after the Commencement Date, and all compensation and reimbursement of expenses to the extent Allowed by the Bankruptcy Court under sections 327, 328, 330, 331, 503 and/or 1103 of the Bankruptcy Code, whether fixed before or after the Effective Date, and all fees and charges assessed against the Debtor’s estate under chapter 123 of title 28, United States Code, 28 11 U.S.C. § 1911-1930 including the fees, if any, due to the United States Trustee. “ Administrative Expense Bar Date ” means the date that is sixty (60) days after the Effective Date or such other date as the Bankruptcy Court determines. “ Affiliate ” means “affiliate” as set forth in section 101(2)(B) of the Bankruptcy Code (and specifically includes, without limitation, any Subsidiary that otherwise satisfies the requirements of section 102(2)(B) of the Bankruptcy Code). “ Allowed ” means, with reference to any Claim or Administrative Expense, (a) allowed pursuant to this Plan, (b) not Disputed, (c) listed by the Debtor in its Schedules, as such Schedules may be amended by the Debtor from time to time in accordance with Bankruptcy Rule 1009, as liquidated in amount and not Disputed or contingent and for which no contrary proof of claim has been filed, (d) compromised, settled, Allowed or otherwise resolved pursuant to a Final Order, (e) if Disputed, has been allowed by a Final Order, or (f) asserted by a timely filed proof of Claim or Administrative Expense (or motion for Administrative Expense) as to which no timely objection has been or is interposed (as determined in accordance with Section 2.1 or Section 9.4 of this Plan or any applicable period of limitation fixed by the Bankruptcy Code, or the Bankruptcy Rules, or the Bankruptcy Court); provided, however , that Claims allowed pursuant to an order of the Bankruptcy Court solely for the purpose of voting to accept or reject this Plan shall not be considered “Allowed Claims” hereunder. 1 “ Assumption Order ” means the Order of the Bankruptcy Court that allows for the assumption of an executory contract and/or unexpired lease with the Debtor prior to the Effective Date. “ Ballots ” means the forms distributed to each holder of an impaired Claim that is entitled to vote to accept or reject this Plan, on which is to be indicated acceptance or rejection of this Plan. “ Bankruptcy Code ” means title 11 of the United States Code, as amended from time to time, as applicable to the Chapter 11 Case. “ Bankruptcy Court ” means the United States Bankruptcy Court for the Western District of Texas, Austin Division. “ Bankruptcy Rules ” means the Federal Rules of Bankruptcy Procedure as promulgated by the United States Supreme Court under section 2075 of title 28 of the United States Code, applicable to the Chapter 11 Case, and the related Official Bankruptcy Forms, and any Local Rules of the Bankruptcy Court. “ Benefit Plans ” means all employee benefit plans, policies and programs, if any, for which the Debtor has any liability by contract or law or which are maintained by the Debtor for employees of the Debtor or its Affiliates, but excluding any benefit plans that have been terminated or rejected as of the Effective Date. “ Berg & Berg Liens and Security Interests ” means the liens and security interests granted under the security agreements for the Berg & Berg Notes. “ Berg & Berg Notes ” means, collectively, the 1990 Loan and the 2001 Loan. “ Business Day ” means any day other than (a) a Saturday, (b) a Sunday, (c) or a legal holiday as defined in Bankruptcy Rule 9006(a), and (d) the Friday after Thanksgiving Day. “ Cash ” means legal tender of the United States of America unless otherwise noted. “ Causes of Action ” means any and all actions, proceedings, causes of action, obligations, suits, judgments, damages, demands, debts, accounts, controversies, agreements, promises, liabilities, legal remedies, equitable remedies, and claims (and any rights to any of the foregoing), whether known, unknown, reduced to judgment, not reduced to judgment, liquidated, unliquidated, known or unknown, foreseen or unforeseen, fixed, contingent, matured, unmatured, disputed, undisputed, then existing or thereafter arising, secured or unsecured, whether asserted or assertable directly or derivatively, in law, equity or otherwise including without limitation, any recharacterization, subordination, avoidance or other claim arising under or pursuant to section 105 or chapter 5 of the Bankruptcy Code or under any other similar provisions of applicable state or federal law. “ Chapter 11 Case ” means the case commenced by the Debtor pursuant to chapter 11 of the Bankruptcy Code under the caption Valence Technology, Inc., Chapter 11 Case No. 12-11580-CAG. 2 “ Claim ” means a “claim” as defined in section 101(5) of the Bankruptcy Code, against the Debtor, or its property, whether or not asserted. “ Class ” means a category of holders of Claims or Equity Interests as set forth in Article III of this Plan, classified by this Plan pursuant to section 1123(a)(1) of the Bankruptcy Code. “ Collateral ” means any property or interest in property of the estate of the Debtor that is subject to a lien to secure the payment or performance of a Claim, which lien is valid, perfected and enforceable under applicable law, and is not subject to avoidance under the Bankruptcy Code or otherwise invalid under the Bankruptcy Code or applicable non-bankruptcy law. “ Commencement Date ” means the date of filing of the Debtor’s voluntary petition for relief under the Bankruptcy Code. “ Confirmation Date ” means the date upon which the clerk of the Bankruptcy Court enters the Confirmation Order on the docket in the Chapter 11 Case. “ Confirmation Hearing ” means the hearing held by the Bankruptcy Court to consider confirmation of this Plan pursuant to section 1129 of the Bankruptcy Code, as such hearing may be adjourned or continued from time to time. “ Confirmation Order ” means the order of the Bankruptcy Court confirming this Plan pursuant to section 1129 of the Bankruptcy Code. “ Convenience Claim ” means any non-Disputed, non-contingent, liquidated, unsecured, non-priority Claim in the amount of five hundred dollars ($500.00) or less than that amount. “ Coverage Claim ” means any claim by an insurer, Reorganized Debtor or Debtor whereby the party seeks a declaration of rights and obligations or other relief with respect to any Insurance Policy or Insurance Agreement issued or allegedly issued by any insurers. “ Covered Professionals ” means representatives, agents, financial advisors, industry experts/advisors, and attorneys, in each case only to the extent that such Person represented or provided services in connection with the DIP Agreement, the Chapter 11 Case or any matter that could have been the subject of the complaint. “ Creditors’ Committee ” means the statutory committee of unsecured creditors appointed in the Chapter 11 Case pursuant to section 1102 of the Bankruptcy Code. “ Cure Amount ” means all amounts required to be paid to a counterparty to an executory contract or unexpired lease to assume such contract or lease pursuant to section 365 of the Bankruptcy Code, or under Bankruptcy Court Order. “ Debtor ” means Valence Technology, Inc. “ DIP Agreement ” means, collectively, (a) the Debtor-in-Possession Loan and Security Agreement dated as of September 13, 2012, by and between the Debtor and GemCap Lending I, LLC, (b) all related loan documents and (c) Final DIP Order, all as amended, modified or supplemented from time to time thereafter. 3 “ DIP Claim ” means all Claims of the DIP Lender arising out of or relating to the DIP Agreement and any and all “Obligations” as defined therein. “ DIP Lender ” means GemCap Lending I, LLC, and any other Person becoming a lender under the Final DIP Order prior to the Effective Date. “ Disclosure Statement ” means the disclosure statement relating to this Plan as amended from time to time, including, without limitation, all exhibits and schedules thereto, as approved by the Bankruptcy Court pursuant to section 1125 of the Bankruptcy Code. “ Disputed ” means, with reference to a Claim or Administrative Expense, (i) disputed under this Plan, or subject or potentially subject to a timely objection and/or request for estimation, in accordance with section 502(c) of the Bankruptcy Code and Bankruptcy Rule 3018, interposed by the Debtor, the Reorganized Debtor, or the Creditors’ Committee, which objection and/or request for estimation has not been withdrawn or determined by a Final Order, (ii) improperly asserted, by the untimely or otherwise improper filing of a proof of Claim or Administrative Expense as required by order of the Bankruptcy Court, or (iii) disallowed pursuant to section 502(d) of the Bankruptcy Code. A Claim or Administrative Expense that is Disputed as to its amount shall not be Allowed in any amount for purposes of distribution. “ Distribution Date ” means, except with respect to securities to be canceled under this Plan, the date fixed as the “Distribution Date” by order of the Bankruptcy Court approving the Disclosure Statement. “ District Court ” means the United States District Court for the Western District of Texas having jurisdiction over the Chapter 11 Case. “ Effective Date ” means the first Business Day on which the conditions specified in Section 12.1 of this Plan have been satisfied or waived and this Plan becomes effective in accordance with its terms and the Confirmation Order. “ Effective Date Anniversary ” means any annual anniversary of the Effective Date; provided, however , that if the anniversary of the Effective Date in any year is not a Business Day, then the Effective Date Anniversary shall be the first Business Day after the anniversary of the Effective Date in such year. “ Equity Incentive Plan ” means the equity plan for certain employees of the Reorganized Debtor filed as part of the Plan Supplement. “ Equity Interest ” means any share of common or preferred stock or other Instrument evidencing an ownership interest in the Debtor, whether or not transferable, and any option, warrant or right, contractual or otherwise, to acquire any such interest. “ Final Cash Collateral Order ” means the Final Agreed Order Authorizing the Debtor’s Use of Cash Collateral , entered September 6, 2012 (Docket No. 110). 4 “ Final DIP Order ” means the Final Order Granting Debtor’s Expedited Motion (1) Authorizing Postpetition Financing, (2) Granting Priming Liens and Providing Super Priority Administrative Expense Priority, (3) Authorizing Use of Cash Collateral and Providing for Adequate Protection, (4) Modifying the Automatic Stay, and (5) Scheduling a Final Hearing, Pursuant to Sections 105, 361, 362, 363 and 364 of the Bankruptcy Code and Bankruptcy Rules 2002, 4001 and 9014, entered October 11, 2012 (Docket No. 166). “ Final Order ” means an order of the Bankruptcy Court or District Court as to which the time to appeal, petition for certiorari, or move for reargument or rehearing has expired and as to which no appeal, petition for certiorari, or motion for reargument or rehearing shall then be pending or as to which any right to appeal, petition for certiorari, or moved to reargue or rehear shall have been waived in writing in form and substance satisfactory to the Debtor or, in the event that an appeal, writ of certiorari, or reargument or rehearing thereof has been sought, such order of the Bankruptcy Court or District Court shall have been upheld by the highest court to which such order was appealed, or from which certiorari, reargument or rehearing was sought and the time to take any further appeal, petition for certiorari or move for reargument or rehearing shall have expired; provided, however , the possibility that a timely motion under Bankruptcy Rule 9024 or any applicable analogous rule may be filed with respect to such order shall not prevent such order from being a Final Order. “ General Unsecured Claim ” means any Claim against the Debtor other than (a) an Administrative Expense, (b) a Priority Tax Claim, (c) a Priority Non-Tax Claim, (d) a Secured Claim, (e) the Cure Claim of Lishen, (f) a Convenience Claim, or (g) the Unsecured Claim of Carl Warden. “ Instrument ” means any mortgage, share of stock, security, promissory note, bond or any other “Instrument” as that term is defined in section 9-102(a)(47) of the Uniform Commercial Code in effect in the State of Texas on the Commencement Date. “ Insurance Agreements ” means any documents or agreements related to an Insurance Policy, including, but not limited to, claims servicing agreements, pursuant to which an insurer or an insured has current or future obligations, and which any insurer or its present or former Affiliates or predecessors may have entered into with the Debtor or its present or former Affiliates or predecessors in connection with any Insurance Policy. “ Insurance Policies ” means any insurance policies, programs or contracts held by, entered into or issued to or for the benefit of the Debtor. “ Intercompany Claim ” means any Pre-petition Intercompany Claim or Post Petition Intercompany Claim. “ Liquidation ” means the voluntary or involuntary liquidation, dissolution or winding up of the Debtor (or its subsidiaries, the assets of which constitute all or substantially all of the assets of the Debtor and its subsidiaries, taken as a whole), in a single transaction or series of transactions. “ Lishen ” means Tianjin Lishen Battery Joint-Stock Co., Ltd. 5 “ New Claim Note ” means the senior secured note in the principal amount of $19,101,830, authorized and issued pursuant to this Plan by the Reorganized Debtor on the Effective Date. “ New Loan ” means the loan to be issued to the Reorganized Debtor in an aggregate principal amount of $20,000,000 in connection with the Exit Facility. “ New Loan Note ” means the senior secured note in the principal amount of $20,000,000, authorized and issued pursuant to this Plan by the Reorganized Debtor on the Effective Date. “ New Valence Stock ” means collectively, the shares of the Reorganized Debtor to be issued pursuant to Section 5.5 of this Plan and to be described in the Plan Supplement, and which may take the form of preferred stock, common stock or another security of the Reorganized Debtor. “ Non-Debtor Affiliate ” means any Affiliate of the Debtor that is not a Debtor in the Chapter 11 Case. “ Other Secured Claim ” means any Secured Claim other than the DIP Claim or the Secured Claim held by the Pre-petition Secured Lender. “ Person ” means an individual, partnership, corporation, limited liability company, business trust, joint stock company trust, unincorporated association, joint venture, governmental authority, governmental unit, or other entity of whatever nature. “ Plan ” means this chapter 11 plan of reorganization for the Debtor, including all applicable exhibits and schedules annexed hereto or associated herewith (including the Plan Supplement), that shall be filed with the Bankruptcy Court, as altered, amended or modified from time to time in accordance with the terms hereof, the Bankruptcy Code and the Bankruptcy Rules. “ Plan Supplement ” means the compilation of documents and forms of documents or term sheets for such documents specified herein that shall be filed with the Bankruptcy Court on or before the date that is five (5) days prior to the Confirmation Hearing, which is an integral part of this Plan. “ Post Petition Intercompany Claim ” means any claim against the Debtor by any Non-Debtor Affiliate that arose on or after the Commencement Date. “ Preference Claims ” means any and all claims of the Debtor’s estate that could be brought under section 547 of the Bankruptcy Code or in the alternative based upon the same underlying facts under section 548 of the Bankruptcy Code, and the right to recover on account of any such claim under section 550 of the Bankruptcy Code. “ Preferred Shares ” means all outstanding Preferred Shares, including but not limited to 430 shares of Series C-1 Convertible Preferred Stock and 431 shares of Series C-2 Convertible Preferred Stock owned by the Pre-petition Secured Lender. 6 “ Preferred Stockholder Claim ” means a claim by the holder of Preferred Shares. “ Pre-petition Intercompany Claim ” means any Claim against the Debtor by any Non-Debtor Affiliate that arose prior to the Commencement Date. “ Pre-petition Secured Lender ” means the holders of the 1990 Loan and the 2001 Loan. “ Priority Non-Tax Claim ” means any Claim entitled to priority in payment, as specified in sections 507(a)(2)-(7) and (9) of the Bankruptcy Code, other than a Priority Tax Claim. “ Priority Tax Claim ” means any Claim of a governmental unit of the kind entitled to priority in payment as specified in sections 502(i) and 507(a)(8) of the Bankruptcy Code. “ Pro Rata Share ” means the proportion that the amount of any Claim in a particular Class against the Debtor bears to the aggregate amount of all Claims in such Class against the Debtor, including the estimated Allowed amount of any Disputed Claims in such Class. “ Reorganized Debtor ” means the Debtor as reorganized on and after the Effective Date. “ Reorganized Released Parties ” means the Reorganized Debtor and the Non-Debtor Affiliates and their principals, shareholders, subsidiaries, affiliates, employees, agents, representatives, officers, directors, members, partners, professionals (all solely in their capacities as such), successors and assigns. “ Schedules ” means the schedules of assets and liabilities and the statements of financial affairs filed by the Debtor on July 26, 2012 and July 27, 2012 as required by section 521 of the Bankruptcy Code and Bankruptcy Rule 1007, including any supplements or amendments thereto through the Confirmation Date. “ Secured Claim ” means, pursuant to section 506 of the Bankruptcy Code, that portion of a Claim that is (a) secured by a valid, perfected and enforceable security interest, lien, mortgage or other encumbrance, that is not subject to avoidance under applicable bankruptcy or non-bankruptcy law, in or upon any right, title or interest of a Debtor in and to property of the relevant estate, to the extent of the value of the holder’s interest in such property as of the relevant determination date, or (b) Allowed as such pursuant to the terms of this Plan (subject to the Confirmation Order becoming a Final Order). “Secured Claim” includes any Claim that is: (i) subject to an offset right under applicable law, and (ii) a secured claim against a Debtor pursuant to sections 506(a) and 553 of the Bankruptcy Code. “ Secured Lenders ” means the past, present and future lenders under the DIP Agreement and the Berg & Berg Notes and their successors and assigns, but each only in its respective capacity as a lender under either facility. “ Secured Tax Claim ” means any Secured Claim that, absent its secured status, would be entitled to priority in right of payment under section 507(a)(8) of the Bankruptcy Code (determined irrespective of any time limitations therein and including any related Secured Claim for penalties). 7 “ Securities Act ” means the Securities Act of 1933, as amended. “ Securities Litigation ” means that certain lawsuit filed by Mark McNulty, on behalf of Himself and All Others Similarly Situated v. Robert Kanode and Don Gottschalk, Case No. 12-CV-6842, United States District Court, Southern District of New York. “ Subsidiary ” means Valence Technology Cayman Islands, Inc., a Cayman Islands corporation, wholly owned by Valence Technology, Inc.; Valence Technology (Suzhou) Co., Ltd., a China corporation, wholly owned by Valence Technology Cayman Islands, Inc.; and Valence Energy-Tech (Suzhou) Co., Ltd., a China corporation, wholly owned by Valence Technology Cayman Islands, Inc. “ The 1990 Loan ” means the July 1990 loan agreement with Baccarat Electronics that was later assigned to the Pre-petition Secured Lender, as restated, modified and amended on a number of occasions, with the most recent extension dated July 27, 2011. The outstanding total amount of principal and accrued unpaid interest on the 1990 Loan as of the Commencement Date is approximately $32.2 million. “ The 2001 Loan ” means the October 2001 loan agreement with the Pre-petition Secured Lender, as restated, modified and amended on a number of occasions, with the most recent extension on July 27, 2011. The total principal and accrued unpaid interest under the 2001 Loan as of the Commencement Date is approximately $36.9 million. “ Unsecured Claim of Carl Warden ” means the unsecured claim in the amount of $3,016,875.00 held by Carl Warden and guaranteed by Carl Berg. Section 1.2Interpretation and Construction of Terms. The words “herein,” “hereof,” “hereto,” “hereunder,” and others of similar import refer to this Plan as a whole and not to any particular section, subsection or clause contained in this Plan. Wherever from the context it appears appropriate, each term stated in either the singular or the plural shall include the singular and the plural, and pronouns stated in the masculine, feminine or neuter gender shall include the masculine, the feminine and the neuter. If a Claim is to be “reinstated” under the terms of this Plan, that shall mean that such Claim shall be rendered unimpaired in accordance with section 1124 of the Bankruptcy Code, notwithstanding that the holder of such Claim shall not have any right to enforce, with regard to any default occurring prior to the Effective Date, any contractual provision or applicable non-bankruptcy law that entitles the holder of such Claim to demand or receive payment of such Claim prior to its stated maturity date from and after the occurrence of a default, and (i) the holder of the Claim shall retain all of its legal rights respecting the Claim, (ii) the applicable Debtor, as reorganized, shall remain liable for the Claim, and (iii) the applicable Debtor, as reorganized, shall retain any and all defenses respecting the Claim. Any term used in this Plan that is not otherwise defined shall have the meaning ascribed to that term, if any, in the Bankruptcy Code. Except as otherwise expressly provided herein, all references to “$” or “dollars” shall be deemed to be references to the lawful money of the United States of America. 8 ARTICLE II TREATMENT OF ADMINISTRATIVE EXPENSES AND PRIORITY TAX CLAIMS Section 2.1 Administrative Expenses. (a) Generally . On the Effective Date of this Plan, or as soon as practicable after the Effective Date, the Debtor shall pay each Allowed Administrative Expense in full and in Cash, unless such holder consents to other treatment of its Administrative Expense Claim. This Plan constitutes a motion to fix and establish a bar date of sixty (60) days following the Effective Date (the “ Administrative Expense Bar Date ”) for the filing of Administrative Expense Claims, including final applications for allowance of compensation for services rendered and reimbursement of expenses incurred through the Effective Date. Applications for payment of all Administrative Expenses that accrued on or before the Effective Date, other than those for which a bar date was previously set or for which a request and/or proof of Claim has previously been filed, must be filed and served on all parties entitled to notice thereof by no later than the Administrative Expense Bar Date. A notice of the Administrative Expense Bar Date shall be included in the Confirmation Order and/or as a separate notice and/or as may be directed by the Bankruptcy Court. All requests for payment of an Administrative Expense that accrued on or before the Effective Date other than Administrative Expenses that have been paid or that relate to payment of professionals must be filed with the Bankruptcy Court and served on counsel for the Debtor, the Pre-petition Secured Lender, the U.S. Trustee, and Counsel for the Creditors’ Committee by the Administrative Expense Bar Date. Any requests for payment of Administrative Expenses that are not properly filed and served by the Administrative Expense Bar Date shall be disallowed automatically without the need for any objection from the Debtor or the Reorganized Debtor or any action by the Bankruptcy Court. The Reorganized Debtor, in its sole and absolute discretion, may settle the non-professional Administrative Expenses in the ordinary course of business without further Bankruptcy Court approval. The Debtor and/or the Reorganized Debtor have the right to object to any Administrative Expense within 180 days after the Administrative Expense Bar Date, subject to extensions from time to time granted by the Bankruptcy Court. Unless the Debtor or the Reorganized Debtor objects to a timely-filed and properly served Administrative Expense, such Administrative Expense shall be deemed Allowed in the amount requested. In the event that the Debtor or the Reorganized Debtor objects to an Administrative Expense, the parties may confer to try to reach a settlement and may settle the non-professional Administrative Expenses in the ordinary course of business without further Bankruptcy Court approval; failing that, the Bankruptcy Court shall determine whether such Administrative Expense should be Allowed and, if so, in what amount. Holders of Post Petition Intercompany Claims do not need to file a request for payment of Administrative Expense. The amount of such Claims shall be determined pursuant to the Debtor’s books and records. 9 All Administrative Expenses incurred in the ordinary course (including, but not limited to, those arising pursuant to Insurance Policies and related agreements assumed pursuant to this Plan) shall be paid in the ordinary course by the Debtor or the Reorganized Debtor without the need or requirement for the creditor to file a motion, application or claim for allowance of payment thereof. (b) Professional Compensation and Reimbursement Claims . Any entity seeking an award by the Bankruptcy Court of compensation for services rendered and/or reimbursement of expenses incurred through and including the Effective Date under sections 503(b)(2), 503(b)(3), 503(b)(4), or 503(b)(5) of the Bankruptcy Code shall (i) file its final application for allowance of such compensation and/or reimbursement by no later than the Administrative Expense Bar Date or such other date as may be fixed by the Bankruptcy Court, and (ii) be paid by or on behalf of the Debtor or Reorganized Debtor, in full, in Cash, in such amounts as are Allowed, upon (a) the date the order granting such award becomes a Final Order, or as soon thereafter as is practical, or (b) such other terms as may be mutually agreed upon by the professional and the Debtor or Reorganized Debtor. Notwithstanding any of the foregoing, the Debtor or Reorganized Debtor shall assume all post petition liabilities, fees and expenses for, and make payment in the ordinary course to, any professional retained by the Debtor as an ordinary course professional pursuant to that certain order of the Bankruptcy Court, entered August 27, 2012. Section 2.2Priority Tax Claims. Except to the extent that a holder of an Allowed Priority Tax Claim agrees to less favorable treatment, each holder of an Allowed Priority Tax Claim shall receive, in full and complete satisfaction, settlement and release of and in exchange for such Allowed Priority Tax Claim, at the sole option of the Reorganized Debtor, in payment of such Allowed Priority Tax Claim, either (i) on the Effective Date, an amount in Cash equal to the Allowed amount of such Claim, or (ii) on the Effective Date and each year on the Effective Date Anniversary, or on any earlier date at the sole option of the Reorganized Debtor, over a period not exceeding five (5) years after the Commencement Date, equal annual Cash payments in an aggregate amount equal to such Allowed Priority Tax Claim, together with a rate of interest determined under applicable non-bankruptcy law pursuant to section 511 of the Bankruptcy Code or such other amount as determined by the Bankruptcy Court in the Confirmation Order; provided, however , that no holder of an Allowed Priority Tax shall be entitled to any payments on account of any pre-Effective Date interest or penalty accrued on or after the Commencement Date with respect to or in connection with such Allowed Priority Tax Claim. All Allowed Priority Tax Claims that are not due and payable on or before the Effective Date shall be paid in the ordinary course of business by the Debtor as such obligations become due. ARTICLE III CLASSIFICATION OF CLAIMS AND EQUITY INTERESTS Section 3.1Classification under Plan. Claims, other than Administrative Expenses and Priority Tax Claims, are classified for all purposes, including voting (unless otherwise specified), confirmation, and distribution pursuant to this Plan, as follows: 10 Class Designation Impairment Entitlement to Vote 1 Priority Non-Tax Claims Unimpaired No 2 Secured Tax Claims Impaired Yes 3 DIP Claims Unimpaired No 4 Pre-petition Secured Lender Claims Impaired Yes 5 Other Secured Claims Impaired Yes 6 Cure Claim of Lishen Impaired Yes 7 Convenience Claims Unimpaired No 8 General Unsecured Claims Impaired Yes 9 Unsecured Claim of Carl Warden Impaired Yes 10 Preferred Stockholder Claims Impaired No 11 Equity Interests in the Debtor Impaired No ARTICLE IV TREATMENT OF CLAIMS AND EQUITY INTERESTS Each holder of an Allowed Claim in an impaired Class that is entitled to vote on this Plan pursuant to this Article IV of this Plan, and each holder of a Claim that has been temporarily Allowed under Bankruptcy Rule 3018(a) for voting purposes only, shall be entitled to vote separately to accept or reject this Plan. Section 4.1Class 1 – Priority Non-Tax Claims (a) Impairment and Voting . Class 1 is unimpaired by this Plan. Each holder of an Allowed Priority Non-Tax Claim is conclusively presumed to have accepted this Plan and is not entitled to vote to accept or reject this Plan. (b) Distributions . Except to the extent that the holder agrees to less favorable treatment or has been paid by the Debtor prior to the Effective Date, each holder of an Allowed Priority Non-Tax Claim shall receive, in full and complete satisfaction, settlement and release of and in exchange for such Allowed Claim, Cash equal to the Allowed amount of such Claim, on the Effective Date or as soon as practicable after the Effective Date or, if later, as soon as practicable after such Claim becomes Allowed. Section 4.2Class 2 – Secured Tax Claims (a) Impairment and Voting . Class 2 is impaired by this Plan. Each holder of an Allowed Secured Tax Claim is entitled to vote to accept or reject this Plan. (b) Distributions . Except to the extent that the holder agrees to less favorable treatment, each holder of an Allowed Secured Tax Claim shall, at the sole option of the Debtor, either (i) receive from the Debtor on the Effective Date, Cash equal to the Allowed amount of such Claim, or (ii) retain its lien securing such Allowed Secured Tax Claim and on the Effective Date and each year on the Effective Date Anniversary, or on any earlier date at the sole option of the Reorganized Debtor, receive from the Reorganized Debtor equal annual Cash payments in an aggregate amount equal to such Allowed Secured Tax Claim, together with a rate of interest determined under applicable non-bankruptcy law pursuant to Section 511 of the Bankruptcy Code or such other amount as determined by the Bankruptcy Court in the Confirmation Order, over a period not exceeding five (5) years after the Commencement Date. 11 Section 4.3Class 3 – DIP Claim (a) Impairment and Voting . Class 3 is unimpaired by this Plan. Each holder of an Allowed DIP Claim is conclusively presumed to have accepted this Plan and is not entitled to vote to accept or reject this Plan. (b) Distributions . On the Effective Date, the DIP Claim shall be paid in full pursuant to the Final DIP Order. Upon the payment in full in Cash on the Effective Date of all Allowed DIP Claims, all liens, Claims and security interests granted to secure the DIP Claims under the Final DIP Order shall be deemed terminated and shall be of no further force and effect without the need for any party to take any further action or for any further order of the Bankruptcy Court. However, following the payment in full in Cash on the Effective Date of all Allowed DIP Claims, the DIP Lender shall be required to execute all necessary documents requested by the Debtor or the Reorganized Debtor to effectuate the termination of all such liens, Claims and security interests which were granted to secure the DIP Claims. The Reorganized Debtor shall be entitled to take any action necessary to effectuate the discharge of any and all liens, Claims and security interests under the Final DIP Order. Section 4.4Class 4 – Pre-petition Secured Lender Claim (a) Impairment and Voting . Class 4 is impaired by this Plan. Each holder of an Allowed Pre-petition Secured Lender Claim is entitled to vote to accept or reject this Plan. (b) Distributions . On the Effective Date, Berg & Berg shall receive in exchange for its Allowed Secured Claim the following: New Claim Note . In exchange for $19,101,830 of its Allowed Secured Claim, a promissory note (the “ New Claim Note ”) in the principal amount of $19,101,830. The New Claim Note shall accrue simple interest at the rate of five percent (5%) per annum, payable in Cash or, at the election of the Reorganized Debtor, by increasing the then-outstanding principal amount of the New Claim Note. The New Claim Note shall have a 5-year term and shall be payable in quarterly installments of interest only starting January 1, 2015, with a balloon payment of the outstanding principal amount on the fifth anniversary of the New Claim Note. The Reorganized Debtor’s obligations to the holder of the New Claim Note shall be secured by a first priority and perfected lien against all of the Reorganized Debtor’s assets, with such lien to be deemed to be perfected without the need for any further action or the recording of any further perfection document, recognizing that the holder of the New Claim Note reserves the right to record whatever lien perfection documents such holder deems appropriate and desirable. A true and correct copy of the form of the New Claim Note shall be attached to the Plan Supplement. Berg & Berg has agreed to subordinate the payment of the New Claim Note to the payment of the holders of Allowed Claims in Classes 5, 6, 7, 8, and 9 in accordance with their treatment under this Plan. 12 New Valence Stock . In exchange for $50,000,000 of its Allowed Secured Claim, one hundred percent (100%) of the shares of New Valence Stock, representing one hundred percent (100%) of the Reorganized Debtor’s issued and outstanding shares of capital stock on the Effective Date. The holder of 100% of the shares of New Valence Stock shall contribute ten percent (10%) of the Reorganized Debtor’s equity capitalization (which may take the form of shares of New Valence Stock or another security as described in the Plan Supplement) on the Effective Date to the Equity Incentive Plan described in Section 5.5(c) of this Plan for the benefit of qualified directors, officers and employees of the Reorganized Debtor. The equity in the Equity Incentive Plan shall be distributed in the manner and in accordance with timing determined by the Reorganized Debtor’s Board of Directors. Liens and Security Interest Valid . All of the Claims of Berg & Berg on account of the Berg & Berg Notes shall be deemed to be valid, perfected and enforceable and not subject to offset, credit, or counterclaim, and all of the Berg & Berg Liens and Security Interests shall be deemed to be valid, perfected, and unavoidable without the need for (i) any further order of the Bankruptcy Court, (ii) the execution, filing or recordation of any financing statements, security agreements or other documents, or (iii) any further action of any party. Also, on the Effective Date, the deadline for the Creditors’ Committee or any other party in interest to file or assert any objection to the validity or enforceability of the Berg & Berg Notes or to the validity or perfection of the Berg & Berg Liens and Security Interests shall be deemed to be permanently and irrevocably waived. Section 4.5Class 5 – Other Secured Claims (a) Impairment and Voting . Class 5 is impaired by this Plan. Each holder of an Allowed Other Secured Claim is entitled to vote to accept or reject this Plan. (b) Distributions . Except to the extent that the holder agrees to less favorable treatment, on the Effective Date, each Allowed Other Secured Claim shall be paid its Allowed Claim, at the sole discretion of the Reorganized Debtor, either by (i) reinstatement or being rendered unimpaired in accordance with section 1124 of the Bankruptcy Code (only if not due and payable on or before the Effective Date), notwithstanding any contractual provision or applicable non-bankruptcy law that entitles the holder of an Other Secured Claim to demand or receive payment of such Claim prior to its stated maturity from and after the occurrence of a default; (ii) paid in the ordinary course of business in accordance with the course of practice between the Debtor and such holder with respect to such Claim; or (iii) paid by transfer of the Collateral securing such Claim to the holder of such Claim. Section 4.6Class 6 – Cure Claim of Lishen (a) Impairment and Voting . Class 6 is impaired by this Plan. Each holder of an Allowed Cure Claim of Lishen is entitled to vote to accept or reject this Plan. (b) Distributions . Lishen is the holder of an executory contract with the Debtor. Pursuant to the Order Granting Motion to Assume Executory Contracts with Tianjin Lishen Battery Joint-Stock Co., Ltd. (the “ Lishen Assumption Order ”), Lishen has agreed to repayment of its Cure Amount in the original amount of $4,685,281, as set forth in the Lishen Assumption Order, over a two-year period ending in August 2014. The outstanding amount of this obligation owed to Lishen as of August 1, 2013, is $3,342,281. 13 Section 4.7Class 7 – Convenience Claims (a) Impairment and Voting . Class 7 is unimpaired by this Plan. Each holder of an Allowed Convenience Claim is conclusively presumed to have accepted this Plan and is not entitled to vote to accept or reject this Plan. (b) Distributions . An allowed Convenience Claim is any Allowed Unsecured Claim in an amount equal to or less than $500. Each holder of an Allowed Convenience Claim shall be paid in full on the Effective Date of this Plan or as soon as practicable thereafter. The Allowed Convenience Claims are treated in this manner because the mailing costs and administrative burden are both costly and inefficient for the Debtor. Section 4.8Class 8 – General Unsecured Claims (a) Impairment and Voting . Class 8 is impaired by this Plan. Each holder of an Allowed General Unsecured Claim is entitled to vote to accept or reject this Plan. (b) Distributions . On the Effective Date, each holder of an Allowed General Unsecured Claim in an amount greater than $500 has the right under this Plan to opt into the Convenience Class and accept $500 on the Effective Date in full settlement and satisfaction of such Allowed General Unsecured Claim. Each holder of an Allowed General Unsecured Claim that does not opt into the Convenience Class shall be paid (i) its pro rata share of $1,102,460 (but not more than one-half of the Allowed Amount of such holder’s General Unsecured Claim) on the Effective Date and (ii) its pro rata share of $1,102,460 (but not more than one-half of the Allowed Amount of such holder’s General Unsecured Claim) on or before the first Effective Date Anniversary. These two payment amounts of $1,102,460 each shall be reduced by the amounts of any Allowed General Unsecured Claims the holders of which opt into the Convenience Class. To the extent that any of the Class 8 Claims are subsequently disallowed or reduced, the two payment amounts of $1,102,460 each being made available for the payment of Allowed General Unsecured Claims shall be proportionally reduced. Section 4.9Class 9 – Unsecured Claim of Carl Warden (a) Impairment and Voting . Class 9 is impaired by this Plan. Each holder of an Allowed Unsecured Claim of Carl Warden is entitled to vote to accept or reject this Plan. (b) Distributions . The holder of the Class 9 Claim shall be paid (a) $1,508,437.50 on the Effective Date and (b) $1,508,437.50 on or before the first Effective Date Anniversary. Section 4.10Class 10 – Preferred Stockholder Claims (a) Impairment and Voting . Class 10 is impaired by this Plan. Each holder of a Preferred Stockholder Claim is conclusively deemed to reject this Plan and is not entitled to vote to accept or reject this Plan. 14 (b) Distributions . The Preferred Shares shall be canceled on the Effective Date. Holders of Preferred Stockholder Claims shall not receive or retain any interest or property on account of such Preferred Stockholder Claims. Section 4.11Class 11 – Equity Interests in the Debtor (a) Impairment and Voting . Class 11 is impaired by this Plan. Each holder of an Equity Interest in the Debtor is conclusively deemed to reject this Plan and is not entitled to vote to accept or reject this Plan. (b) Distribution . All Equity Interests shall be canceled on the Effective Date. Holders of Equity Interests shall not receive or retain any interest or property on account of such Equity Interests. ARTICLE V MEANS FOR IMPLEMENTATION OF THIS PLAN Section 5.1 Cancellation of Debtor’s Securities and Instruments. On the Effective Date, all Equity Interests in the Debtor, including, without limitation, any and all common stock, preferred stock, options or rights to exercise warrants or options or any other security that is convertible into or provides a right to otherwise acquire any common stock or any other interest in the Debtor shall be deemed canceled, terminated and of no force and effect, as permitted by, among others, section 1123 of the Bankruptcy Code, without the need for any further action to be taken by the Debtor, the holder of the Equity Interests or any other party, and the certificates that previously evidenced ownership of those Equity Interests shall be deemed canceled (all without further action by any person or the Bankruptcy Court) and shall be null and void and such certificates shall evidence no rights or interests in the Debtor or the Reorganized Debtor. Section 5.2
